Motion GRANTED AND Order filed November 20, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01001-CV
                                   ____________

 IN RE BROOKLYN SWEEPS, INCORPORATED AND KAYLA ADAMS,
                           Relators


                          ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-45577A

                                      ORDER

      On November 19, 2018, relators Brooklyn Sweeps, Incorporated and Kayla
Adams, filed a petition for writ of mandamus in this court. Relators ask this court to
order the Honorable Larry Weiman, Judge of the 80th District Court, in Harris
County, Texas, to rule on relators’ Motion to Dissolve Writ of Garnishment.
      Relators have also filed a motion asking this court to stay further proceedings
under the writ of garnishment pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated in the
petition and motion that relators’ request for relief requires further consideration and
that relators will be prejudiced unless immediate temporary relief is granted. We
therefore GRANT relators’ motion and issue the following order:

      We ORDER further proceedings under the writ of garnishment STAYED
until a final decision by this court on relators’ petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests J & J Equipment, LLC, the real party-in-
interest, to file a response to the petition for writ of mandamus on or before
November 30, 2018. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Busby, Brown, and Wise.